NONFINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9, 11-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. (US 20090080116 A1).
Re claim 1, Takahashi discloses (fig.1-11) a multi-layer piezoelectric microactuator assembly for effecting fine positional movements (abstract), the microactuator assembly comprising:
a first piezoelectric layer 62 and a second piezoelectric layer 61 (i.e. 611a), the first piezoelectric layer being closest to a surface (does not require that PZT layer 62 itself be bonded with an interface to a surface of any suspension or flexure) to which the microactuator assembly is bonded (e.g. top surface of PZT layer 62 – fig.6-8 can be bonded to surface of a slider, PZT layers 61/62 which are themselves bonded to a gimbal tongue [0004, 0007, 0010, 0041, 0043]);

a second electrode (i.e. 641a) on a top side of the first piezoelectric layer and disposed underneath the second piezoelectric layer, there being no electrode between the first and second electrodes such that a distance between the first and second electrodes defines a thickness of the first piezoelectric layer, and such that a voltage applied across the first and second electrodes induces an electric field across the first piezoelectric layer thereby causing the first piezoelectric layer to expand or contract (given that the structure of fig.6-11 operates in a similar process as the claimed invention); and
a third electrode 641c on a top side of the second piezoelectric layer, there being no electrode between the second and third electrodes such that a distance between the second and third electrodes defines a thickness of the second piezoelectric layer, and such that a voltage applied across the second and third electrodes induces an electric field across the second piezoelectric layer thereby causing the second piezoelectric layer to expand or contract (fig.6-11 similar to the claimed invention);
wherein the second piezoelectric layer comprises the same material as the first piezoelectric layer and is thinner than the first piezoelectric layer [0060-0064]; and
wherein the first and second piezoelectric layers are poled (fig.6-11) such that when a microactuator activation voltage is applied to the microactuator assembly, the first and second piezoelectric layers tend to act in opposite directions (i.e. fig.6-7).
Re claim 2, Takahashi discloses (i.e. fig.6-7) wherein when the microactuator activation voltage is applied to the microactuator assembly, the microactuator assembly acts in the direction of the first piezoelectric layer a greater overall distance than if the second piezoelectric layer were not present.
Re claim 9, Takahashi discloses [0030, 0060] further comprising means for reducing an electric field strength across the second piezoelectric layer but not the first piezoelectric layer (different electric fields are used as in the claimed invention – fig.6-7).

a first piezoelectric layer 62 adjacent a surface (does not require that PZT layer 62 itself be bonded with an interface to a surface of any suspension or flexure) to which the microactuator assembly is bonded (e.g. top surface of PZT layer 62 – fig.6-8 can be bonded to surface of a slider, PZT layers 61/62 which are themselves bonded to a gimbal tongue [0004, 0007, 0010, 0041, 0043]);
and a plurality of restraining piezoelectric layers 61 bonded to the first piezoelectric layer, each of the restraining piezoelectric layers being farther away from the surface, each of the piezoelectric restraining layers having an associated pair of electrodes 641 with one electrode disposed between adjacent restraining piezoelectric layers (fig.8-10), the restraining piezoelectric layers tending to act in an opposite direction as the first piezoelectric layer when a microactuator activation voltage is applied to the microactuator assembly (i.e. fig.7).
Re claim 12, Takahashi discloses (i.e. fig.7) wherein when the microactuator activation voltage is applied to the microactuator assembly, the microactuator assembly acts in the direction of the first piezoelectric layer a greater overall distance (as in fig.7(c) – given that the claimed invention is structured and operated in a similar fashion) than if the plurality of restraining piezoelectric layers were not present.
Re claim 13, Takahashi discloses (fig.8) wherein each of the restraining piezoelectric layers is thinner [0063] (given that layers 611a-d are same thickness as layers 621a-c, layers 611a-d would be thinner than layer 62) than the first piezoelectric layer.
Re claim 15, Takahashi discloses (abstract) a multi-layer piezoelectric microactuator assembly (fig.6-11) for effecting fine positional movements, the microactuator assembly comprising:
a first piezoelectric layer 62, the first piezoelectric layer tending to act in a first linear direction when a voltage is applied across a pair of electrodes 63/64 of the microactuator assembly;

conductive electrode layers 641 disposed between respective pairs of the piezoelectric layers including between pairs of adjacent opposing piezoelectric layers (fig.8);
wherein the opposing piezoelectric layers are poled (fig.8) so that they act in a linear direction generally opposite the first linear direction when the voltage is applied across the pair of electrodes.
Re claim 16, Takahashi discloses [0030, 0060] further comprising means for reducing an electric field strength across at least one of the opposing piezoelectric layers, the means for reducing electric field strength being integrally formed with the piezoelectric microactuator assembly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 6-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi.
Re claims 6-7, Takahashi discloses the claimed invention except for:
Re claim 6, discloses wherein the second piezoelectric layer is less than 50% as thick as the first piezoelectric layer.
Re claim 7, wherein the second and third piezoelectric layers are each less than 20% as thick as the first piezoelectric layer.
The law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 Fo2d 1338 (Fed. Cir.1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.  Absent evidence of unexpected results due to the recited dimensions, the Examiner finds that the recited dimensions were predictable at the time of Applicant's disclosure.
The rationale is as follows:
It would have been obvious to one having ordinary skill in the art to adjust the thickness depending on the desired size of the microactuator [0063], since it has been held that where the general In re Aller, 105 USPQ 233 (CCPA 1955).
Re claim 8, Takahashi further discloses [0063] different materials can be used for the piezoelectric layers. Such that either the first or the second piezoelectric layers would have a higher coercivity due to different electrical properties of different materials.
Takahashi fails to explicitly disclose:
wherein the second piezoelectric layer has a higher coercivity than does the first piezoelectric layer.
It would have been obvious to one having ordinary skill in the art to try different piezoelectric materials and achieve different coercivities, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Re claim 14, Takahashi discloses the claimed invention except for:
wherein each of the restraining piezoelectric layers is less than 50% as thick as the first piezoelectric layer.
The law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 Fo2d 1338 (Fed. Cir.1984), which held that the dimensional limitations failed to point out a feature which performed and operated any 
The rationale is as follows:
It would have been obvious to one having ordinary skill in the art to adjust the thickness depending on the desired size of the microactuator [0063], since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claims 3-5, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        6/30/2021